Citation Nr: 0738323	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  05-27 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES


1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

2.  Entitlement to an effective date prior to January 13, 
1993 for a 100 percent evaluation for dysthymic disorder.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from January October 1969 to 
May 1971.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal of September 2004 rating decision of the 
Winston-Salem, North Carolina regional office (RO) of the 
Department of Veterans Affairs (VA) which denied an earlier 
effective date for a 100 percent disability evaluation for a 
psychiatric disorder prior to January 13, 1993 and denied the 
veteran's claim for TDIU.


FINDINGS OF FACT

1.  An unappealed September 1990 rating decision granted a 50 
percent evaluation for the service-connected psychiatric 
disability.

2.  Following the September 1990 rating decision, the 
veteran's statement received on July 23, 1992 was accepted as 
a claim for increase by the RO.

3.  The veteran's August 1993 notice of disagreement was 
received within one year of the notice of the November 1992 
rating decision that continued the 50 percent evaluation for 
the service-connected psychiatric disability.  

4.  The appeal from the November 1992 rating decision led to 
the assignment of the 100 percent schedular evaluation for 
the service-connected psychiatric disability.

5.  An increase in the service-connected psychiatric 
disability is not shown within the one-year period prior to 
the July 1992 claim for increase.  

6.  The veteran was not shown to be unable to maintain a 
substantially gainful occupation as a result of his service 
connected disabilities alone prior to the July 1992 effective 
date of the 100 percent schedular disability evaluation for 
service-connected dysthymic disorder.



CONCLUSIONS OF LAW

1.  The criteria for an effective date of July 23, 1992, and 
no earlier, for the assignment of a 100 percent evaluation 
for dysthymic disorder are met.  38 U.S.C.A. § 5110 (West 
2002). 

2.  The criteria for a TDIU evaluation prior to the effective 
date of a 100 percent service-connected schedular disability 
evaluation are not met.  38 C.F.R. § 4.16 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a) (West 
2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter issued in December 2002, the RO provided the 
veteran with notice of what type of information and evidence 
was needed to substantiate his claim.  The letter satisfied 
the second and third elements of the duty to notify by 
informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

With respect to the fourth element, the December 2002 VCAA 
letter contained a notation that the veteran should tell VA 
about any additional evidence or information that he wanted 
VA to get for him.  This statement served to advise the 
veteran to submit any evidence in his possession pertinent to 
the claims on appeal.

The United States Court of Appeals for Veterans Claims 
(Court)has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). The first three elements of Dingess 
notice are satisfied by the December 2002 letter.  While the 
RO did not provide the veteran with a letter outlining the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the statutory scheme 
contemplates that once a decision awarding a disability 
rating and an effective date has been made, section 5103(a) 
notice has served its purpose.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  As the veteran was assigned an evaluation 
and effective date, the Secretary had no obligation to 
provide further notice under the statute. Id.  

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II and Mayfield.  
VA has thereby met its obligations to provide VCAA notice.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, VA medical center (VAMC) 
records and private medical records.  Additionally, the 
veteran underwent VA examinations in December 1985, July 
1996, May 1999 and June 2000.  For these reasons, the Board 
finds that VA has complied with the VCAA's assistance 
requirements.  

Earlier Effective Date for Increase and Entitlement to TDIU

The veteran contends that he is entitled to an effective date 
prior to January 13, 1993 for a 100 percent evaluation for 
his dysthymic disorder.  In the alternative, he seeks a total 
rating based on individual unemployability due to service 
connected disabilities (TDIU) prior to that date.  As these 
issues are related, the Board will consider them together.

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.

However, the effective date of an increase in disability 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date.  
Otherwise, the effective date is the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).

Furthermore, where a veteran: (1) submits evidence of a 
medical disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a TDIU.  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The law on the effective date of increased ratings has been 
summarized as follows: If the increase occurred within one 
year prior to the claim, the increase is effective as of the 
date the increase was "factually ascertainable."  If the 
increase occurred more than one year prior to the claim, the 
increase is effective the date of claim.  If the increase 
occurred after the date of claim, the effective date is the 
date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 
10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); 
VAOPGCPREC 12-98 (1998). 

A claim for TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  A 
TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability, ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2007).

The date of a VA outpatient or hospital examination, or the 
date of admission to a VA or uniformed services hospital, 
will be accepted as the date of receipt of a claim.  See 38 
C.F.R. § 3.157(b)(1) (2007).  Said provision applies in those 
circumstances in which the reports relate to examination or 
treatment of a disability for which service connection has 
previously been established.  Id. In addition, the date of 
receipt of evidence from a private physician or layman will 
be accepted when the evidence furnished by or in behalf of a 
claimant is within the competence of the physician or lay 
person and shows the reasonable probability of entitlement to 
benefits.  See 38 C.F.R. § 3.157(b)(2) (2007).

In the October 2001 claim for an earlier effective date for 
the 100 percent disability evaluation, or, in the 
alternative, TDIU, the veteran's attorney identified four 
items that he contends are implied claims for TDIU.  The 
first is a VA Medical Center record dated February 10, 1982, 
which he contended showed unemployability due to his service-
connected psychiatric disability.  The second is a statement 
dated April 22, 1985 from the veteran, in which he contended 
the veteran indicated that he had been unable to work for the 
past 5 years due to service-connected disability.  The third 
is identified as a May 9, 1990 report from a VA social worker 
indicating that the veteran is unable to work in any 
capacity.  The fourth is identified as VA psychiatric 
evaluation performed June 14, 1990 indicating that the 
veteran is unable to sustain employment and will unlikely be 
able to work in the foreseeable future.  The Board has 
identified the first two documents.  The third document is 
identified by the Board as a May 9, 1990 report by John 
Bliss, CSW, the Executive Director of The Second Wind, Inc., 
rather than a report by a VA social worker.  The fourth 
document is identified by the Board as a report of a VA 
psychiatric examination conducted on May 22, 1990, a copy of 
which contains the notation "cleared OPC June 14, 1990."  
To the extent that any of these documents, as well as the 
attorney's statement dated September 26, 2001 and received by 
the RO on October 2, 2001, constitutes a claim for TDIU, the 
claim for TDIU was considered and denied by the RO in the 
September 2004 rating decision that is the subject of the 
current appeal.  

Because 38 C.F.R. § 4.16 provides that TDIU may be assigned 
where the schedular rating is less than total, and because 
the current appeal includes whether the current 100 percent 
schedular rating for the service-connected dysthymic disorder 
should be assigned earlier than January 13, 1993, the Board 
will first address whether there is a basis for the 
assignment of an earlier effective date for the schedular 100 
percent disability evaluation.

The veteran's representative specifically stated in his 
October 2001 statement that he was not alleging clear and 
unmistakable error.  The Board notes that the veteran did not 
appeal the September 1990 rating decision that granted an 
evaluation of 50 percent for a nervous condition and that 
decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103.  

After the 1990 rating decision, the RO scheduled a VA 
examination in 1992.  The veteran did not appear.  In a 
statement received on July 23, 1992, he reported that he had 
been hospitalized at the time of the scheduled examination 
and asked that it be rescheduled.  On November 12, 1992, the 
RO received the records of the veteran's hospitalization from 
July 6 to 15, 1992 at Gracie Square Hospital.  A November 
1992 rating decision, of which the veteran was informed by a 
letter dated December 10, 1992, continued the 50 percent 
rating for the service-connected psychiatric disability.  The 
veteran did not appeal this decision.  On January 13, 1993, 
the RO received from John Bliss, CSW, the Executive Director 
of The Second Wind, Inc., a statement on behalf of the 
veteran "requesting an appeal" and discussing the veteran's 
psychiatric impairment and his inability to work since his 
discharge from the service.  A March 1993 rating decision 
considered this letter and continued the 50 percent 
evaluation for the service-connected psychiatric disability.  
The veteran was so informed by a letter dated April 14, 1993.  
John Bliss responded in May 1993 and requested a hearing and 
appeal from the failure to increase the veteran's disability 
evaluation to 100 percent.  

The RO responded in June 1993 to inform the veteran that a 
notice of disagreement could not be accepted from anyone 
except himself and his dependents.  The veteran submitted a 
notice of disagreement on August 4, 1993.  The September 1993 
statement of the case referred to a claim filed on July 23, 
1992, as well as the November 1992 and March 1993 rating 
decisions.  The veteran's hearing and VA Form 9 in October 
1993 completed the appeal, which eventually led to the June 
2000 rating decision that granted a 100 percent schedular 
rating for the service-connected psychiatric disability.

Because the notice of disagreement in August 1993 was 
accepted as a timely notice of disagreement with the November 
1992 rating decision - and was, in fact, received within one 
year of the notice of that action - and the appeal from that 
decision was perfected in October 1993, the Board concludes 
that the veteran's statement received on July 23, 1992 is the 
claim which led to the assignment of the 100 percent 
schedular disability evaluation.  There was no communication 
or records of VA treatment or examination in the claims file 
between September 1990 and July 23, 1992 that could 
constitute a claim for an increased rating.  As there is no 
document in the claims file that can constitute a claim for 
an increased rating between the final decision in September 
1990 and prior to July 23, 1992, the only basis on which an 
earlier effective date may be established is if the evidence 
demonstrates that it is factually ascertainable that the 
veteran's disability increased to the level contemplated by 
the 100 percent evaluation within the year prior to January 
13, 1993.  38 C.F.R. § 3.400(o). 

The records of the veteran's July 1992 hospitalization at 
Gracie Square Hospital do not demonstrate that an increase in 
the veteran's nervous disorder occurred within one year of 
the July 1992 claim for increase.  These records state that 
the veteran had been housebound by agoraphobic feelings for 
two years and do not describe an increase in disability 
within the year prior to admission.  Similarly, while the 
November 1992 letter from the Executive Director of Second 
Wind Incorporated stated that the veteran's condition had 
deteriorated since his last letter in May 1990, it merely 
referred to the veteran's admission to Gracie Square Hospital 
in July 1992 and did not identify an increase in disability 
occurring within the year prior to the July 1992 claim.  In 
addition, the January 1993 letter from John Bliss states that 
the veteran's functioning was severely impaired and had not 
changed substantially since May 1990, and that the veteran 
had been unable to work since his discharge from service.  In 
the absence of evidence that the veteran's increase in 
disability occurred within the one-year period preceding the 
July 1992 claim for increase, the Board concludes that the 
record does not support assignment of an effective date 
earlier than the July 23, 1992 claim for the 100 percent 
schedular evaluation for the service-connected psychiatric 
disability.  The current 100 percent rating is based on the 
veteran's inability to leave his house due to his psychiatric 
symptoms; these agoraphobic symptoms were present at the time 
of his hospitalization in July 1992.  Consequently, the Board 
concludes that the record supports assignment of the 100 
percent schedular evaluation from the date of claim in July 
1992, but not earlier.

The Board will next consider whether the record supports 
assignment of a TDIU rating prior to the effective date of 
the 100 percent schedular disability evaluation in July 1992.  
At that time, the veteran's service-connected disabilities 
were his dysthymic disorder, evaluated as 50 percent 
disabling, his left leg scars, evaluated as 10 percent 
disabling, his scars of his nose and face, evaluated at 10 
percent disabling and his noncompensable scars of his right 
thigh.  The combined disability evaluation was 60 percent.  
Therefore, he did not meet the percentage requirements for 
TDIU.  38 C.F.R. § 4.16(a).  Nonetheless, consideration 
should be given to whether an extraschedular TDIU should be 
assigned using 38 C.F.R. § 4.16(b).  

The Board will first address the four documents cited by the 
veteran's representative in October 2001 as a basis for 
assignment of a TDIU rating.  


The VA Medical Center record dated February 10, 1982 concerns 
the veteran's treatment for mixed substance abuse and 
personality disorder.  Although it contains a notation that 
the veteran was "unemployable at this time," it does not 
attribute the unemployability solely to the veteran's 
service-connected disabilities.  Consequently, the Board 
concludes that this document does not provide a basis upon 
which to assign a TDIU rating.

The veteran's statement dated April 22, 1985 mentions his 40 
percent service-connected disability evaluation then in 
effect and contains the statement, "I have been unable to 
work for five years due to chronic arthritis through-out my 
body."  This statement also requests both an increase in the 
evaluation of the service-connected disability and non-
service-connected pension.  As the veteran attributed his 
inability to work to arthritis, for which service connection 
was neither claimed nor granted, this statement does not 
provide a basis upon which to grant TDIU.

The May 9, 1990 report from John Bliss, indicating that the 
veteran is unable to work in any capacity, refers to the 
veteran's treatment for chemical dependency and psychological 
problems, including "residual symptoms of schizophrenia" 
and post-traumatic stress disorder (PTSD) attributed to his 
combat experiences in Vietnam.  The report lists, in 
addition, diagnoses of avoidant personality disorder, 
arthritis, and burn scars on the face and legs, and 
attributes the veteran's inability to work to the veteran's 
"multiplicity of symptoms."  It does not specifically 
indicate that the veteran's inability to work is due to his 
service-connected disabilities alone.  The Board does not 
infer that the statement that the veteran "qualifies for 
full disability payments" means that the veteran's inability 
to work is due to his service-connected disabilities alone, 
particularly in light of the veteran's previous claim for 
non-service-connected pension benefits.  

Similarly, the report of the VA psychiatric evaluation 
performed in May 1990, which contains a statement that the 
veteran is unable to sustain employment and will unlikely be 
able to work in the foreseeable future, contains diagnoses of 
PTSD, dysthemia, and cannabis dependence, and does not 
attribute the veteran's inability to work to the 
manifestations of the service-connected disabilities alone.  
Consequently, it also does not provide a basis upon which to 
assign a TDIU rating.


The Board has also examined the other documents of record 
that address the veteran's level of disability prior to the 
July 23, 1992 claim for increase.  As with the four documents 
cited by the veteran's attorney, they do not specifically 
indicate that the veteran was unable to work due to his 
service-connected disabilities alone prior to the effective 
date of the 100 percent schedular disability evaluation.  
Some of these documents, such as statements by John Bliss in 
May 1993 and January 1997, and by the veteran's wife in 
December 1996, refer to the veteran's lack of employment for 
many years, but do not specify or otherwise show that the 
veteran's lack of employment was solely due to the service-
connected disabilities alone, and do not provide sufficient 
detail to support such a conclusion.  Other documents, such 
as the November 1996 statement by Dr. Lopez, refer to events 
that are not consistent with the record, such as a VA 
hospitalization beginning in 1971 and lasting for over one 
year.  The Board concludes that the evidence does not support 
entitlement to TDIU prior to the effective date of the 100 
percent schedular disability evaluation in July 1992.


ORDER


A TDIU rating prior to the effective date of the 100 percent 
schedular disability evaluation for dysthymic disorder is 
denied. 

An effective date of July 23, 1992 for a 100 percent 
evaluation for dysthymic disorder is granted.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


